Exhibit 10.103

LOAN AGREEMENT

(Acquisition and Development Loan and Revolving Construction Line of Credit)

THIS LOAN AGREEMENT is made effective as of the 15th day of September, 2016 by
and between DRESDEN, LLC, a Maryland limited liability company (“Dresden”) and
COMSTOCK EMERALD FARM, L.C., a Virginia limited liability company (“Emerald
Farm”) (individually, collectively, jointly and severally, the “Borrower”) and
CARDINAL BANK, a Virginia state chartered bank (“Lender”).

RECITALS

R-1.    Dresden is the owner or contract purchaser of certain real property more
particularly described on Exhibit A-1 attached hereto and by this reference made
a part hereof (the “Spring Ridge Lots”).

R-2.    Emerald Farm is the owner of certain real property more particularly
described on Exhibit A-2 attached hereto and by this reference made a part
hereof (the “Emerald Farm Lots” which together with the Spring Ridge Lots are
individually a “Lot” and collectively, the “Lots” or the “Land”).

R-3.    Lender has agreed to make (i) an acquisition and development line of
credit to Borrower in the maximum aggregate principal amount that may be
advanced of One Million Eight Hundred Sixty-Five Thousand Two Hundred Fifty and
no/100 Dollars ($1,865,250) on a non-revolving basis (the “A&D Loan”) to finance
a portion of Borrower’s cost to acquire the Spring Ridge Lots and develop the
Spring Ridge Lots into twenty-one (21) finished single family detached lots, and
(ii) a construction line of credit in the maximum principal amount of Two
Million Seven Hundred Sixty Thousand and no/100 Dollars ($2,760,000) that may be
outstanding at any one time advanced and re-advanced on a revolving basis for
and on account of materials to be furnished and labor and services to be
performed in connection with the construction of twenty-seven (27) single family
detached residential Units (hereinafter defined) and certain other improvements
upon the Land (the “Construction Line”), as amended, modified, supplemented and
increased from time to time.

R-4.    Simultaneously with the execution and delivery hereof, Borrower has
executed that certain Credit Line Deed of Trust Note dated of even date herewith
in the principal amount of $4,625,250.00 and that certain Credit Line Deed of
Trust, Assignment and Security Agreement of even date herewith to secure the
same.

W I T N E S S E T H:

For and in consideration of these presents, and in further consideration of the
mutual covenants and agreements herein set forth and of the sum of Ten Dollars
($10.00) lawful money of the United States of America by each of the parties to
the other paid, receipt of which is hereby acknowledged, the parties hereto do
hereby covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.0    Definitions. Borrower and Lender agree that, unless the context otherwise
specifies or requires, the following terms shall have the meanings herein
specified, such definitions to be applicable equally to the singular and the
plural forms of such terms and to all genders:

A&D Loan – The non-revolving line of credit from Lender to Borrower evidenced by
the Note, to be advanced and repaid pursuant to this Loan Agreement and secured
by the Financing Documents to be used to finance a portion of Borrower’s cost to
acquire the Spring Ridge Lots and develop the them into twenty-one (21) finished
single family detached building Lots as more particularly set forth in the
recitals to this Loan Agreement.

A&D Loan Funding Termination Date – The Funding Termination Date. Lender’s
obligation to make any advances out of the A&D Loan shall terminate on the
Funding Termination Date.

Borrower – The parties hereinabove designated as such and their respective
successors and assigns.

Commitment – The commitment letter dated August 5, 2016 as revised on August 29,
2016 from Lender to Borrower in connection with the A&D Loan and the
Construction Line, as the same may be from time to time amended.

Completion Date – For each Unit, the earlier to occur of (i) the date that is
twelve (12) months after the date of the advance of Construction Line funds for
the foundation for a Unit, and (ii) the date such Unit is to be delivered to the
purchaser under a Contract.

Construction Line – The revolving line of credit from Lender to Borrower
evidenced by the Note, to be advanced, re-advanced and repaid pursuant to this
Loan Agreement and secured by the Financing Documents to be used for the
construction of the Units as more particularly set forth in the recitals to this
Loan Agreement.

Construction Line Funding Termination Date – Lender’s obligation to make
advances of Construction Line proceeds for any particular Unit shall expire on
the Funding Termination Date for those Units for which Lender did not issue its
formal Construction Loan commitment prior to the Funding Termination Date.
Construction Line advances for each Construction Loan that Lender commits to
hereunder shall terminate on the Construction Loan Maturity Date.

Construction Line Maturity Date – The last Construction Loan Maturity Date.

Construction Loan – A non-revolving limited amount that Lender has committed to
fund under the Construction Line for a specified Unit.

Construction Loan Maturity Date – The date on the earlier to occur of (i) the
date that the Unit is sold, and (ii) the date that is twelve (12) months after
the date of the first advance of Construction Line funds for the Unit.

Consulting Engineer or Progress Inspector – Such person or firm as Lender may
from time to time appoint or designate for purposes related to the inspection of
the progress of the construction of the Improvements, conformity of construction
with the Plans and Specifications, and for such other purposes as to Lender may
from time to time seem appropriate or as may be required by the terms of this
Loan Agreement.

Contract – An executed contract of sale for the sale of a Unit, and such
Contract complies with all of the following conditions:

(i) the Contract shall be accompanied by a minimum cash deposit of three percent
(3%) of the Contract purchase price;

(ii) the Contract shall not be subject to any contingencies, including the sale
of the purchaser’s property; and the Contract shall not be subject to
cancellation by the purchaser without loss of the deposit, except for cause or
as may be provided by applicable Virginia statute; and

(iii) the purchaser under the Contract shall be pre-qualified by a reputable
mortgage lender, who shall issue a pre-qualification letter which indicates that
the purchaser will be approved after appropriate verifications for the purchase
money mortgage loan necessary to purchase such Unit.



--------------------------------------------------------------------------------

Deed of Trust – That certain Credit Line Deed of Trust, Assignment and Security
Agreement made by Borrower to secure Lender, dated of even date herewith, as the
same may from time to time be amended, modified or supplemented.

Environmental Indemnity Agreement The Environmental Indemnity Agreement executed
by Borrower and Guarantors of even date herewith.

Event(s) of Default – Any of the happenings, events, circumstances or
occurrences described in Article VI of this Loan Agreement.

Financing Documents – The Note, this Loan Agreement, the Deed of Trust and all
other documents executed by Borrower and/or Guarantors evidencing, guarantying
or securing the Loans, as the same may from time to time be amended, modified or
supplemented.

Funding Termination Date – March 15, 2018 (the “Initial Funding Termination
Date”), or as extended as provided herein. The Initial Funding Termination Date
shall be automatically extended to September 15, 2018, but only if (i) there are
no defaults or events which with the passage of time would constitute a default
under the Financing Documents, (ii) Borrower has satisfied all other terms and
conditions required to be satisfied in the Financing Documents as of the Initial
Funding Termination Date, (iii) Borrower shall have sold and closed on at least
fifteen (15) Units within the Project as of the Initial Funding Termination
Date, (iv) the Interest Reserves available to be advanced hereunder as of the
Initial Funding Termination Date shall be sufficient to pay interest on the
Loans when it becomes due and payable for the remaining term of the Loans, and
(v) Borrower pays Lender a fully earned non-refundable Loan extension fee of
$4,665.00. The Initial Funding Termination Date to the extent extended to the
First Extended Funding Termination Date is the “Funding Termination Date.”

Guarantors – Christopher D. Clemente and Comstock Holding Companies, Inc., a
Delaware corporation and their successors, personal representatives, devisees
and heirs.

Hazardous Materials – Any (i) hazardous wastes and/or toxic chemicals,
materials, substances or wastes occurring in the air, water, soil or ground
water on, under or about the Property as defined by the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (Superfund or
CERCLA), 42 U.S.C. §§ 9601 et seq., the Superfund Amendments and Reauthorization
Act of 1986 (SARA), 42 U.S.C. § 9601(20)(D), the Resource Conservation and
Recovery Act (the Solid Waste Disposal Act or RCRA), 42 U.S.C. §§ 6901 et seq.,
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977 (CWA), 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1966 (CAA), 42
U.S.C. §§ 7401 et seq., the Toxic Substances Control Act (TSCA), 15 U.S.C. §§
2601, et seq., and the National Environmental Policy Act, 42 U.S.C. 4321 et
seq., as these statutes may be amended from time to time, and regulations
promulgated thereunder; (ii) “oil, petroleum, petroleum products, and their
by-products” as defined by the applicable statutes, as amended from time to
time, and regulations promulgated thereunder; (iii) “hazardous substance” as
defined by the applicable statutes, as amended from time to time, and
regulations promulgated thereunder; (iv) substance, the presence of which is
prohibited or controlled by any other applicable federal or state or local
environmental laws, rules, regulations, statutes or ordinances now in force or
hereafter enacted relating to waste disposal or environmental protection with
respect to hazardous, toxic or other substances generated, produced, leaked,
released, spilled or disposed of at or from the Property; and (v) other
substance which by law requires special handling in its collection, storage,
treatment or disposal including, but not limited to, asbestos, polychlorinated
biphenyls (PCBs), urea formaldehyde foam insulation and lead-based paints, but
not including small quantities of such materials present on the Property in
retail containers or other materials used in the ordinary course of construction
activities in compliance with all Environmental Requirements and Environmental
Laws (as defined in the Financing Documents).

Hydric Soils – Any soil category upon which construction of Improvements would
be prohibited or restricted under applicable governmental requirements,
including, without limitation, those imposed by the U. S. Army Corp of
Engineers.

Improvements – Any and all buildings, structures, improvements, alterations or
appurtenances now erected or at any time hereafter constructed or placed upon
the Land or any portion thereof and any replacements thereof including without
limitation, all equipment, apparatus, machinery and fixtures of any kind or
character forming a part of said buildings, structures, improvements,
alterations or appurtenances.

Indebtedness – All amounts due Lender pursuant to or on account of the Note,
this Loan Agreement or any of the other Financing Documents, including, without
limitation, all principal (including, without limitation, any principal that is
advanced after the date of this Loan Agreement and any principal that is repaid
and re-advanced), interest, late charges, loan fees and all other payments
required to be made by Borrower pursuant to or on account of the Note, this Loan
Agreement or any of the other Financing Documents.

Initial Funding Termination Date – March 15, 2018.



--------------------------------------------------------------------------------

Land – The real property described in Exhibit A-1 and Exhibit A-2 attached
hereto and by this reference made a part hereof, as amended, modified,
supplemented or increased from time to time.

Lender – The party hereinabove designated as such, its successors and assigns.

Loan(s) – Individually, the A&D Loan or the Construction Line, as the case may
be, and collectively, the A&D Loan and the Construction Line.

Note – The Credit Line Deed of Trust Note made by Borrower to the order of
Lender dated of even date herewith in the principal amount hereinabove recited,
as the same may from time to time be amended, modified or supplemented.

Obligations – Any and all of the covenants, warranties, representations,
agreements, promises and other obligations (other than the Indebtedness) made or
owing by Borrower or others to Lender pursuant to or as otherwise set forth in
the Note or the other Financing Documents.

Plans and Specifications – Any and all plans and specifications prepared for
Borrower in connection with the construction of the Improvements and approved in
writing by Lender, as the same may from time to time be amended with the prior
written approval of Lender.

Pre-sold Unit – A Unit subject to a Contract.

Project – The Land, the site development of the Land, and the construction of
the Improvements and the Units are collectively hereinafter referred to as the
Project.

Property – The property described as such in the Deed of Trust, as amended,
modified, supplemented or increased from time to time.

Public Authorities – Frederick County, Maryland and any other public, municipal
or quasi-municipal entity having jurisdiction over the Land and the Improvements
to be constructed thereon.

Financing Documents – The Deed of Trust, the Environmental Indemnity Agreement,
and any other instrument or instruments described or characterized as such in
the Deed of Trust, as the same may from time to time be amended, modified or
supplemented.

Speculative Unit – A Unit not subject to a Contract including all model Units.

Title Company – Superior Title Services, LC as the approved agent of Stewart
Title Guaranty Company that will handle the closings of the Loans.

Unit – An individual single family detached residence and the physical
Improvements constructed, or being constructed, as a single family detached
residence within the identified legal boundaries of an individual Lot.

ARTICLE II

THE LOANS – ADVANCES AND REPAYMENTS

2.0    The Loans. Lender agrees to advance proceeds of the Loans to Borrower,
subject to the terms and conditions herein set forth and in accordance with the
cost breakdown, budget (the “Budget”) and/or draw schedule attached hereto as
Exhibit B and incorporated herein by reference, as amended from time to time by
Lender.

2.1    Applications for Advances. Borrower shall make applications for advances
of Loan proceeds from Lender on the forms that Lender approves in writing.
Borrower shall make each such application at least five (5) business days before
the advance shall be called for, in order to permit Lender to make such
inspections as it shall from time to time consider appropriate. Lender shall
perform the construction progress inspections of the Units within the Property
(including inspections of the foundations). Borrower shall pay to Lender all
inspection fees and expenses incurred by Lender prior to or at the time of the
advance requested for each visit by Lender to inspect the construction progress
of the Units. Each application for an advance of Loan proceeds shall be in such
form and include such detail as Lender may require. Provided such inspections
are satisfactory, Borrower shall be permitted one (1) advance or draw of the
proceeds of the Loans each calendar month.



--------------------------------------------------------------------------------

2.2    Funding Limitations. Except as specifically limited in this Loan
Agreement, prior to the A&D Loan Funding Termination Date, Borrower shall have
the right to borrow and repay, but not to re-borrow, from time to time, up to a
maximum principal amount of One Million Eight Hundred Sixty-Five Thousand Two
Hundred Fifty and no/100 Dollars ($1,865,250.00) for budgeted and approved Land
Acquisition Costs, Closing Costs, Real Estate Taxes, Hard Development Costs and
Interest expenses as more particularly set forth in the Budget. Except as
specifically limited in this Loan Agreement, prior to the Construction Line
Funding Termination Date, Borrower shall have the right to borrow, repay and
re-borrow on a revolving basis an amount not to exceed Two Million Seven Hundred
Sixty Thousand and no/100 Dollars ($2,760,000.00) that may be outstanding at any
one time for the Hard Construction costs of the Units pursuant to the Budget.
Lender shall not be obligated to advance A&D Loan proceeds or Construction Line
proceeds if (i) an Event of Default exists hereunder; (ii) Lender has made
demand for any payment under the Note which remains unpaid; or (iii) any
conditions precedent to such advance set forth in this Loan Agreement has not
been satisfied in Lender’s judgment. Subject to the preceding conditions, Lender
agrees to make advances in amounts not to exceed the following amounts:

(a) Land Acquisition Advance: $333,725.

(b) Land Acquisition Costs, Closing/Loan Costs, Architectural/Engineering Costs,
Hard Development Costs and Interest Reserve Advances: The combined A&D Loan
advances shall not exceed the sum of the “as-is” appraised value of the Land and
the lesser of: (i) forty-five percent (45%) of the cost to acquire the Spring
Ridge Lots, (ii) fifty-five percent (55%) of the gross retail value of the
Spring Ridge Lots, or (iii) sixty-five percent (65%) of the “as-developed”
appraised value of the finished Spring Ridge Lots on a discounted cash flow
basis. In no event shall Lender advance more than $1,865,250 in the aggregate,
on a non-revolving basis, for Land Acquisition Costs, Closing/Loan Costs,
Architectural/Engineering, Hard Development Costs and Interest on the A&D Loan.
Advances of Hard Development Costs shall be on a percentage of completion basis
for the Hard Development Costs of the Spring Ridge Lots. Lender shall
automatically advance funds out of the $120,000 Interest Reserve to cover the
interest expense on the A&D Loan on a monthly basis when interest is due under
the Note as to the A&D Loan. The funds set aside in the Interest Reserve shall
not be advanced for any other purpose than to cover the actual interest expense
accruing on the A&D Loan.

(c) Construction Loan Advances: Construction Loan advances for Units to be
constructed on the Spring Ridge Lots shall not exceed the lesser of
(i) sixty-five percent (65%) of the “as-if completed” appraised value of a Unit
on a gross sale price basis when added to the committed amount under the A&D
Loan allocated to the Unit, (ii) seventy percent (70%) of the “as-if completed”
appraised value of a Unit on a discounted cash flow basis when added to the
committed amount under the A&D Loan allocated to the Unit, or (iii) one hundred
percent (100%) of the actual construction costs of the finished Unit on a
percentage of completion basis. Construction Loan advances for Units to be
constructed on the Emerald Farm Lots shall not exceed the lesser of
(x) fifty-five percent (55%) of the “as-if completed” appraised value of a Unit
on a gross sale price basis, or (y) one hundred percent (100%) of the actual
construction costs of the finished Unit on a percentage of completion basis. The
maximum amount of construction advances that may be outstanding at any one time
during the term of the Construction Line shall not exceed $2,760,000.

(d) Funding Termination: Lender shall not be obligated to advance any A&D Loan
proceeds after the A&D Loan Funding Termination Date. Lender shall not be
obligated to advance any Construction Loan proceeds after the Construction Loan
Maturity Date.

2.3    Conditions Precedent to Loan Closing and funding of the A&D Loan: Lender
shall not be obligated to close the Loans, make any advance of A&D Loan proceeds
hereunder, make any advances out of the Interest Reserve unless the following
conditions have been satisfied:

(a) The Note, this Loan Agreement, the Deed of Trust and the other Financing
Documents shall have been properly executed and delivered to Lender (except that
only a copy of the fully executed Deed of Trust shall be delivered to Lender).
Borrower shall deliver the original fully executed and acknowledged Deed of
Trust and other Financing Documents that Lender requires to be recorded or filed
to secure the Indebtedness and Obligations (the “Loan Recordation Documents”) to
the Title Company in final form required for recordation in the appropriate land
records and the Title Company shall record the fully executed Loan Recordation
Documents immediately after the recordation of the deed conveying the Land from
the seller of the Land to Borrower.

(b) Borrower shall have deposited with the Title Company in currently available
funds the amount set forth on Line 303 of the settlement statement as approved
by Lender, the receipt of which the Title Company shall confirm to Lender.

(c) Lender shall have received a paid policy of title insurance (ALTA Standard
Form “B” Loan Policy – Current Edition) or a valid and enforceable commitment to
issue the same, together with such reinsurance agreements and direct access
agreements as may be required by Lender, from a company or companies
satisfactory to Lender in the amount of the Loans and which may be endorsed or
assigned to the successors and assigns of Lender without additional cost,
insuring the lien of the Deed of Trust to be a valid first lien on the Property,
free and clear of all defects, exceptions and encumbrances except such as Lender
and its counsel shall have approved, and which otherwise complies with the
applicable requirements of the Commitment.



--------------------------------------------------------------------------------

(d) Lender shall have received advice, in form and substance and from a source
satisfactory to Lender, to the effect that a search of the applicable public
records discloses no conditional sales contracts, chattel mortgages, leases of
personalty, financing statements or title retention agreements filed or recorded
against the Property except such as Lender shall have approved.

(e) Lender shall have received all policies or certificates of insurance
required by the terms of the Commitment and the other Financing Documents to be
in effect from a company or companies and in form and amount satisfactory to
Lender, together with written evidence, in form and substance satisfactory to
Lender, that all fees and premiums due on account thereof have been paid in
full.

(f) Lender shall have received a separate policy of flood insurance in the face
amount of the Note or the maximum limit of coverage available with respect to
the Property, whichever is the lesser, from a company or companies satisfactory
to Lender and written in strict conformity with the Flood Disaster Protection
Act of 1973, as amended, and all applicable regulations adopted pursuant
thereto; provided, however, that in the alternative Borrower may supply Lender
with written evidence, in form and substance satisfactory to Lender, to the
effect that such flood insurance is not available with respect to the Property,
or Borrower may provide to Lender the certificate of a professional engineer
that the Property is not within a flood hazard area.

(g) Lender shall have received a current survey of the Land, certified to Lender
by a registered land surveyor of the jurisdiction in which the Land is located,
which plat of survey shall clearly designate at least (i) the location of the
perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way, alleys, streams, waters, paths and encroachments;
(iii) the location of all building restriction lines and set-backs, however
established; (iv) the location of any streets or roadways abutting the Land; and
(v) the then “as-built” location of the Improvements and the relation of the
Improvements by courses and distances to the perimeter of the Land, building
restriction lines and set-backs, all in conformity with the most recent Minimum
Standard Detail Requirements for Land Title Surveys adopted by the American
Congress on Surveying and Mapping.

(h) Lender shall have received true and complete copies of all organizational
documents of Borrower, appropriate resolutions authorizing the acceptance of the
Loans by Borrower and the execution of the Note and all Financing Documents,
appropriate certificates of incumbency and an opinion letter from counsel for
Borrower and Guarantors, which is acceptable to Lender in all respects.

(i) Lender shall have received and approved an appraisal of the Property that
complies with the applicable requirements of the Commitment.

(j) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all municipalities and utility companies
having or claiming jurisdiction to the effect that all utility services in
sufficient quantities necessary for the occupation of the Improvements to be
constructed upon the Land, are available for connection and use at the
boundaries of the Land, including, without limitation, telephone service, water
supply, storm and sanitary sewer facilities, natural gas and electric
facilities.

(k) Lender shall have received from Borrower written evidence, in form and
substance reasonably satisfactory to Lender, to the effect that no development
work of any kind has commenced upon the Land and no materials (financed with the
proceeds of the Loans) have been placed or stored upon the Land prior to the
recordation of the Deed of Trust among the land records where the Land is
located unless the same shall be fully insured against by the title insurance
company.

(l) Lender shall have received soil reports that (i) demonstrate that the soil
conditions of the Land are suitable for the construction of the Improvements,
and (ii) evidence to Lender’s reasonable satisfaction that there are no Hydric
Soils on the Property.

(m) Lender shall have received a satisfactory Phase I environmental site
assessment report on the Land.

(n) Borrower shall have fully complied with any other applicable requirements of
the Commitment.

(o) Borrower and Guarantors shall have provided Lender with their current
financial statements and tax returns for the prior two (2) fiscal years in form
and substance satisfactory to Lender.

(p) Borrower shall have established a deposit relationship with Cardinal Bank
and shall maintain such deposit relationship through the Maturity Date through
which all Loan advances and Borrower’s funds pertaining to the development of
the Lots and the construction of the Units shall be maintained and flow.

(q) Lender shall have received copies of the recorded subdivision plat of the
Property creating a minimum of twenty-seven (27) single family detached Lots

2.4    Conditions Precedent to Advances of Hard Development Costs out of A&D
Loan Budget. Lender shall not be obligated to make any advances of A&D Loan
proceeds hereunder out of the Hard Development Costs category within the A&D
Loan Budget, unless the conditions described in Section 2.3 remain satisfied,
and the following conditions have been satisfied with respect:



--------------------------------------------------------------------------------

(a) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all Public Authorities having or claiming
jurisdiction to the effect that all grading, building, construction and other
permits and licenses necessary or required in connection with the development of
the Lots have been validly issued for the work being performed for such draw
request; that all applicable fees and bonds (whether posted by Borrower or its
seller) required in connection therewith have been paid in full or posted, as
the circumstances may require, including, but not limited to, those fees to be
financed by Lender in accordance with the terms of this Loan Agreement.

(b) All work completed at the time of the application for advance has been
performed in a good and workmanlike manner; or all work completed at the time of
the application for advance has been performed in a good and workmanlike manner
and all materials and fixtures usually furnished and installed at that stage of
development have been furnished and installed.

(c) No Event of Default which has not been cured has occurred under the Note or
any of the other Financing Documents and no act has occurred which, with the
passage of time after due notice, would become an Event of Default.

(d) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities having or claiming jurisdiction has been duly
inspected and approved by such Public Authorities and by any rating or
inspection organization, bureau, association or office having or claiming
jurisdiction.

(e) Lender shall have received a notice of title continuation or an endorsement
to the title insurance policy heretofore delivered, indicating that since the
last preceding advance, there has been no change in the status of title and no
survey exceptions or other exceptions not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy to an amount equal to the total advances made as of the date of the
advance then being made if the policy does not by its terms provide for such an
increase.

(f) The representations and warranties made in Article III of this Loan
Agreement shall be true and correct, in all material respects, on and as of the
date of the advance with the same effect as if made on such date.

(g) Lender shall have received acknowledgments of payment and releases of liens
and rights to claim liens for work performed or materials delivered through the
date of the last preceding advance and concurrently with the final advance. All
such acknowledgments and releases shall be in form and substance satisfactory to
Lender and the title insurance company that has insured the title to the
Property.

(h) Borrower shall have provided Lender with a list of the names of the
architect, the engineer and all contractors and materialmen (the “Contractors”)
that will perform work or supply materials in connection with the development of
the Lots and the construction of the Improvements, together, to the extent
available, with complete copies of the executed contracts for such work.

(i) Borrower shall have provided Lender with a set of detailed Plans and
Specifications for all site development work, architectural, structural,
mechanical, plumbing, electrical, site development and other work for or in
connection with the Project.

(j) Borrower shall provide Lender with the final site plan for the Project as
approved by all necessary Public Authorities.

(k) All other terms and conditions of the Financing Documents required to be met
as of the date of the particular advance of Loan proceeds shall have been met to
the satisfaction of Lender.

2.5    Conditions Precedent to Construction Line Advances. Lender shall not be
obligated to make any advances of out of the Construction Line, unless the
conditions described in Sections 2.3 and 2.4 remain satisfied, and the following
conditions have been satisfied with respect to the Unit or Units for which the
Construction Line advance is being requested:

(a) Lender shall have received from Borrower written evidence, in form and
substance satisfactory to Lender, from all Public Authorities to the effect that
all grading, building, construction and other permits and licenses necessary or
required in connection with the construction of the Improvements have been
validly issued for the work being performed for such draw request; that all
applicable fees and bonds (whether posted by Borrower or its seller) required in
connection therewith have been paid in full or posted, as the circumstances may
require, including, but not limited to, those fees to be financed by Lender in
accordance with the terms of this Loan Agreement.



--------------------------------------------------------------------------------

(b) All work completed at the time of the application for advance has been
performed in a good and workmanlike manner; or all work completed at the time of
the application for advance has been performed in a good and workmanlike manner
and all materials and fixtures usually furnished and installed at that stage of
construction have been furnished and installed.

(c) No Event of Default which has not been cured has occurred under any of the
Financing Documents and no act has occurred which, with the passage of time
after due notice, would become an Event of Default.

(d) The Improvements for which the advance is being requested have not been
materially damaged by fire or other casualty unless Borrower shall have received
the proceeds of insurance sufficient in the judgment of Lender to effect a
satisfactory restoration of such Improvements and to permit the completion
thereof on or prior to the Completion Date.

(e) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities has been duly inspected and approved by such
Public Authorities and by any rating or inspection organization, bureau,
association or office having or claiming jurisdiction.

(f) Lender shall be satisfied, based upon the advice of the Consulting Engineer
or Progress Inspector, that each Unit can be completed by a date no later than
the Completion Date for that Unit with the balance of the Construction Loan
proceeds committed to that Unit then held by Lender and available for advance
for those purposes pursuant to the terms of this Loan Agreement and with other
funds which Lender is reasonably satisfied are available to Borrower for those
purposes.

(g) Lender shall have received a notice of title continuation or an endorsement
to the title insurance policy heretofore delivered, indicating that since the
last preceding advance, there has been no change in the status of title and no
survey exceptions or other exceptions not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy to an amount equal to the total advances made as of the date of the
advance then being made if the policy does not by its terms provide for such an
increase.

(h) In the case of the first advance of Construction Line proceeds following the
completion of the foundation and footings of a Unit, Lender shall have received
a plat of survey certified to Lender from a land surveyor registered in
Virginia, which plat of survey shall clearly designate the then “as built”
location of the foundation of the Unit and the relationship of the foundation by
courses and distances to the perimeter of the parcel on which the Unit is
situated and any building restriction lines and set-backs applicable to the
Unit, which survey shall be in conformity with the requirements set forth in
Section 2.3 (f) hereof.

(i) The representations and warranties made in Article III of this Loan
Agreement shall be true and correct, in all material respects, on and as of the
date of the advance with the same effect as if made on such date.

(j) Lender shall have received evidence, which is reasonably satisfactory to
Lender, of compliance with all zoning, subdivision, environmental and other
laws, ordinances, rules, regulations and restrictions affecting construction of
the Improvements.

(k) Lender shall have received acknowledgments of payment and releases of liens
and rights to claim liens for work performed or materials delivered through the
date of the last preceding advance and concurrently with the final advance. All
such acknowledgments and releases shall be in form and substance satisfactory to
Lender and the title insurance company that has insured the title to the
Property.

(l) Borrower shall provide Lender with a final draw schedule for the Hard
Construction advances in form and substance approved by Lender.

(m) Lender shall have received a detailed construction budget on forms approved
by Lender detailing the costs to construct the Improvements.

(n) All other terms and conditions of the Financing Documents that must be
satisfied as of the date of the particular advance of Construction Loan proceeds
shall have been satisfied to Lender’s satisfaction.

2.6    Additional Conditions Precedent to Final Advance. Lender shall not be
obligated to make the final advance of Loan proceeds with respect to the Land,
the Improvements or any Unit included within the Project unless the conditions
described in Section 2.3 and Section 2.4 and the following additional conditions
have been satisfied with respect to the Land, the Improvements or the Unit:

(a) Lender has been satisfied that all construction has been satisfactorily
completed in a good and workmanlike manner;



--------------------------------------------------------------------------------

(b) Lender has received evidence satisfactory to it that all work requiring
inspection by Public Authorities has been duly inspected and approved by such
Public Authorities and by any rating or inspection organization, bureau,
association or office having or claiming jurisdiction;

(c) To the extent that any such certificate is a condition to the lawful use and
occupancy of the subject Improvements, Lender has received evidence satisfactory
to it that the requisite certificate of use and occupancy for permanent
occupancy of such Improvements has been validly issued; however, such a
certificate shall be not required for any model houses;

(d) All other terms and conditions of the Financing Documents required to be met
as of the date of the final advance of Construction Loan proceeds for the
applicable Unit shall have been met to the satisfaction of Lender.

2.7    Trust Funds. Borrower will receive the advances to be made hereunder and
will hold the right to receive the same as a trust fund for the purpose of
paying the cost of the acquisition and development of the Land and the
construction of the Improvements, and Borrower agrees not to expend any part of
the proceeds of the Loans for any purpose except in connection with the uses and
purposes provided for in this Loan Agreement without the prior written consent
of Lender.

2.8    Advances to Others for Account of Borrower. At the option of Lender,
Lender may apply amounts due hereunder to the satisfaction of the conditions of
the Commitment, the Note or the Financing Documents and any amounts so applied
shall be part of the Loans and shall be secured by the Deed of Trust. Advances
requested by Borrower shall be made directly to Borrower unless and until
Borrower is in default hereunder or under any other Security Document. If
Borrower is in default hereunder or under any other Security Document, then at
the option of Lender, and without limiting the generality of the foregoing,
Lender may make advances directly to the title insurance company or any
subcontractor or materialman, or to any of them jointly, and the execution
hereof by Borrower shall, and hereby does, constitute an irrevocable
authorization, if Borrower is in default hereunder or under any other Financing
Documents, to so advance the proceeds of the Loans. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
and all such advances shall satisfy pro tanto the obligations of Lender
hereunder and shall be secured by the Deed of Trust as fully as if made to
Borrower, regardless of the disposition thereof by the party or parties to whom
such advance is made.

2.9    Additional Funds. If the inspections performed on behalf of Lender
project that the remaining cost to complete the Improvements or a particular
Unit will exceed the total remaining amount of Loan proceeds to be provided by
Lender for the Improvements or that Unit, Lender shall not advance any more Loan
proceeds for the Improvements or that Unit until Borrower has deposited with
Lender the difference between the total remaining cost to complete the
Improvements or that Unit (including sufficient funds to pay interest for the
remaining term of the Loans) and the total remaining amount of the Loan proceeds
for the Improvements or that Unit. This provision will apply whenever the total
remaining cost to complete the Improvements or a Unit exceeds the total
remaining Loan proceeds for the Improvements or the particular Unit. Therefore,
if the projected total remaining costs to complete the Improvements or a Unit
continues to increase after the first time that it exceeds the total amount of
the remaining Loan proceeds for the Improvements or the Unit, Borrower shall
deposit the incremental increase before Lender advances any more Loan proceeds
for the Improvements or the particular Unit. The determination of the total
remaining cost to complete the Improvements and each Unit shall be made by
Lender.

2.10    Assignments. Borrower agrees not to transfer, assign, pledge or
hypothecate any right or interest in any payment or advance due pursuant to this
Loan Agreement, or any of the other benefits of this Loan Agreement, without the
prior written consent of Lender. Any assignment made or attempted by Borrower
without the prior written consent of Lender shall be void. No consent by Lender
to an assignment by Borrower shall release Borrower as the party primarily
obligated and liable under the terms of this Loan Agreement unless Borrower
shall be released specifically by Lender in writing. No consent by Lender to an
assignment shall be deemed to be a waiver of the requirement of prior written
consent by Lender with respect to each and every further assignment and as a
condition precedent to the effectiveness of such assignment.

2.11    Liability of Lender. Lender shall in no event be responsible or liable
to any person other than Borrower for the disbursement of or failure to disburse
the proceeds of the Loans or any part thereof, and no subcontractor, laborer or
material supplier shall have any right or claim against Lender under this Loan
Agreement or the administration thereof.

2.12    Speculative Units and Construction Limitations. Borrower may have not
more than two (2) Speculative Units for which construction has commenced within
the Project. Model Units shall be considered Speculative Units for the purpose
of these limitations. Borrower shall have no more than eight (8) Units under
construction at any one time during the term of the Loans. Lender may, but shall
not be obligated to, advance Loan proceeds to fund the development or
construction costs for any Units during any period when the maximum limit of
Speculative Units is exceeded. Borrower shall provide Lender with the
information Lender requests with respect to Lender’s review of each proposed
Unit and Borrower shall not commence construction of a Unit until it has
obtained Lender’s prior approval.



--------------------------------------------------------------------------------

2.13    Loan Fees. Lender’s obligation to make advances of the A&D Loan shall be
contingent upon Borrower’s payment to Lender of a fully earned non-refundable
$9,325 loan fee for the A&D Loan which shall be paid to Lender at the Loan
closing and shall be fully earned when paid. Lender’s obligation to make
advances and re-advances out of the Construction Line for any Unit shall be
contingent upon Borrower’s payment to Lender of a fully earned non-refundable
Construction Line loan fee per Unit equal to one half of one percent (0.5%) of
the total amount of the Construction Line committed to be advanced for the Unit
that Borrower shall pay Lender at the time of the first advance of Construction
Line proceeds for each Unit.

2.14    Loan Repayment. On the A&D Loan Funding Termination Date, Borrower shall
pay all principal and accrued and unpaid interest and costs for that portion of
the A&D Loan that Lender has allocated to those Units for which Lender has not
committed Construction Loans as of the A&D Loan Funding Termination Date. For
all other Units, Borrower shall pay all principal and accrued and unpaid
interest and costs for the A&D Loan allocated to a particular Unit and the
Construction Loan for such Unit on or before the Construction Loan Maturity Date
applicable to the Unit. Nothing in this Loan Agreement or the Commitment shall
impose upon or imply that Lender has any obligation to extend the A&D Loan
Funding Termination Date, the Construction Line Funding Termination Date, or any
Construction Loan Maturity Date, the decision to extend any of those dates being
within the sole and absolute discretion of Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.0    Representations and Warranties by Borrower. Borrower hereby represents
and warrants to Lender, as of the date of the first advance of Loan proceeds and
at all times thereafter, that:

3.1    Plans and Specifications. No work associated with the construction of the
Improvements will be commenced by Borrower unless and until the Plans and
Specifications are satisfactory to Borrower and Lender and, to the extent
required by applicable law and any effective restrictive covenants, have been
approved by all Public Authorities and by the beneficiaries of any such
restrictive covenants, respectively.

3.2    Permits. No work associated with the development of the Land or the
construction of the Improvements will be commenced by Borrower unless and until
all grading, building, construction and other permits necessary or required in
connection with the commencement of the construction of the Improvements have
been validly issued and all fees and bonds (whether posted by Borrower or its
seller) required in connection therewith have been paid or posted, as the
circumstances may require.

3.3    Utilities. All utility services necessary for the construction of the
Improvements and the operation thereof for their intended purpose are available
at the boundaries of the Land, or there are easements in place which will allow
Borrower to extend utility services to the boundaries of the Land, including,
without limitation, telephone service, water supply, storm and sanitary sewer
facilities, and natural gas or electric facilities (the “Utilities”).

3.4    Access – Roads. All roads and other access necessary for the construction
and full utilization of the Improvements for their intended purposes have either
been completed or the necessary rights of way therefor have either been acquired
by the appropriate Public Authorities or have been dedicated (or will be
dedicated) to public use and has been or will be accepted by such Public
Authorities or have been or will be created by recorded easement and all
necessary steps have been taken or will be taken by Borrower or such Public
Authorities to assure the complete construction and installation thereof by a
time no later than the Completion Date.

3.5    Other Liens. Except as otherwise provided for in the Financing Documents,
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on the Property.

3.6    Financial Statements. Borrower’s financial statements heretofore
delivered to Lender are true and correct in all material respects, have been
prepared in accordance with sound accounting practices consistently applied, and
fairly present the respective financial conditions of the subjects thereof as of
the respective dates thereof. No material adverse change has occurred in
Borrower’s financial condition reflected therein since the respective dates
thereof and no material additional liabilities have been incurred by Borrower
since the date thereof other than the borrowing contemplated herein or as
approved in writing by Lender.

3.7    Defaults. There is no Event of Default on the part of Borrower under the
Financing Documents and no event has occurred and is continuing which, with
notice or the passage of time or both, would constitute an Event of Default
under the Financing Documents.

3.8    Compliance in Zoning. The current or anticipated use of the Property
complies with applicable zoning ordinances, regulations and restrictive
covenants affecting the Land, all use requirements of any Public Authority have
been satisfied, and no violation of any law or regulation exists with respect
thereto.



--------------------------------------------------------------------------------

ARTICLE IV

AFFIRMATIVE COVENANTS

4.0    Affirmative Covenants. Borrower hereby affirmatively covenants and agrees
as follows:

4.1    Development and Construction. Borrower shall commence the on-site
physical development of the Land on or before December 15, 2016 and shall
commence vertical Unit construction on or before March 15, 2017 in accordance
with the terms and provisions of this Loan Agreement and will pursue the same in
good faith with diligence and continuity in accordance with the Plans and
Specifications.

4.2.    Approval and Permits. No work associated with the construction of the
Improvements shall be commenced by Borrower unless and until the Plans and
Specifications have been approved by Lender and, to the extent required by
applicable law or any effective restrictive covenant, by all Public Authorities
and by the beneficiary of any such restrictive covenant, and unless and until
all building, construction and other permits necessary or required in connection
with the commencement of the construction of the Improvements have been validly
issued and all fees and bonds (whether posted by Borrower or its seller)
required in connection therewith have been paid or posted, as the circumstances
may require.

4.3    Completion. Construction of a Unit shall be completed by Borrower on or
before the Completion Date, free and clear of all liens and claims of liens for
materials supplied and for services or labor performed in connection with the
construction of the Unit.

4.4    Compliance with Laws – Encroachments. The Improvements shall be
constructed by Borrower in strict accordance with all applicable (whether
present or future) laws, ordinances, rules, regulations, requirements and orders
of any Public Authority. The Improvements shall be constructed entirely on the
Land and will not encroach upon any easement or right-of-way, or upon the land
of others. Construction of the Improvements shall be wholly within all
applicable building restriction lines and set-backs, however established, and
shall be in strict accordance with all applicable use or other restrictions and
the provisions of any prior agreements, declarations, covenants and all
applicable zoning and subdivision ordinances and regulations.

4.5    Surveys. Upon Lender’s request from time to time, as construction
progresses and upon the completion of the construction of the Improvements,
Borrower shall furnish Lender with a plat of survey, currently certified to
Lender by a registered land surveyor of the jurisdiction in which the Land is
located, which plat of survey shall clearly designate at least (i) the location
of the perimeter of the Land by courses and distances; (ii) the location of all
easements, rights-of-way, alleys, streams, waters, paths and encroachments;
(iii) the location of all building restriction lines and set-backs, however
established; (iv) the location of any streets or roadways abutting the Land; and
(v) the “as-built” location of the Improvements and the relation of the
Improvements by courses and distances to the perimeter of the Land, building
restriction lines and set-backs.

If at any time Borrower is required to furnish a plat of survey to Lender
pursuant to the terms of this Loan Agreement, Borrower shall also furnish an
original print thereof to the title insurance company and such plat of survey
shall not be sufficient for purposes of this Loan Agreement unless and until the
title insurance company shall advise Lender, by endorsement to the title
insurance policy or otherwise, that the plat of survey discloses no violations,
encroachments or other variances from applicable set-backs or other restrictions
except such as Lender and its counsel shall approve, such approval not to be
unreasonably withheld. All such plats of survey shall conform to the most recent
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping.

4.6    Inspections; Cooperation; Payment of Consulting Engineer. Borrower shall
permit Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) no more than twice
per month to enter upon the Land and to inspect the Improvements and any and all
materials to be used in connection with the construction of the Improvements and
to examine all detailed plans and shop drawings and similar materials relating
to the construction of the Improvements, during ordinary business hours.
Borrower will at all times cooperate and use its reasonable good faith efforts
to cause each and every of its subcontractors and materialmen to cooperate with
Lender and Lender’s duly authorized representatives (including, without
limitation, the Consulting Engineer or Progress Inspector) in connection with or
in aid of the performance of Lender’s functions under this Loan Agreement. The
fees of any Consulting Engineer or Progress Inspector engaged or employed by
Lender in connection with or in aid of the performance of Lender’s functions
under this Loan Agreement shall be paid by Borrower.

4.7    Vouchers and Receipts. Borrower will furnish to Lender, promptly on
demand, any contracts, bills of sale, statements, receipted vouchers or
agreements pursuant to which Borrower has any claim of title to any materials,
fixtures or other articles delivered or to be delivered to the Land or
incorporated or to be incorporated into the Improvements. Borrower will furnish
to Lender, promptly on demand, a verified written statement, in such form and
detail as Lender may reasonably require, showing all amounts paid and unpaid for
labor and materials and all items of labor and materials to be furnished for
which payment has not been made and the amounts to be paid therefor.



--------------------------------------------------------------------------------

4.8    Payments for Labor and Materials. Borrower will pay when due all bills
for materials supplied and for services or labor performed in connection with
the construction of the Improvements, subject to Borrower’s contest rights set
forth in Section 4.6 of the Deed of Trust.

4.9    Correction of Construction Defects. In the event there are any defects in
the work or any material departures or deviations from the plans and
specifications not approved by Lender, as such defects, departures or deviations
are certified to Lender by an outside engineer chosen by Lender, then promptly
following any demand by Lender, Borrower will correct or cause the correction of
such defects, departures or deviations.

4.10    Insurance. The original policy or policies of insurance, a certified
true copy thereof and an original endorsement to the policy or policies of
insurance issued by the approved insurance company that endorses the policy or
policies to add Lender as the mortgagee, loss payee and/or additional insured as
its interests may appear shall be deposited with Lender (the “Endorsement”),
together with a paid receipt for the premiums thereunder for at least the
quarterly period following the date of this Loan Agreement. All policies of
insurance shall be written with a company or companies licensed to do business
in the jurisdiction where the Property is located and with a company or
companies satisfactory to Lender. Each policy of insurance shall provide that
such policy may not be surrendered, cancelled or substantially modified,
including without limitation cancellation for non-payment of premiums, without
at least thirty (30) days’ prior written notice to all parties named as insured
therein, including Lender.

At no cost to Lender, Borrower shall provide and maintain:

(a) BUILDER’S RISK INSURANCE – “Builder’s Risk” insurance (non-reporting form)
of the type customarily carried in the case of similar construction for the full
replacement cost of work in place and material stored at or upon the Property,
comprehensive broad form “all risk” casualty insurance and insurance for other
risks of a similar or dissimilar nature, in such forms and amounts as Lender may
require. Such insurance policy shall name Lender as mortgagee.

(b) FIRE/HAZARD INSURANCE WITH EXTENDED COVERAGE – Insurance against any act or
occurrence of any kind or nature that results in damage, loss or destruction to
the Property under a policy or policies covering such risks as are ordinarily
insured against by similar businesses, but in any event including fire,
lightning, windstorm, hail, explosion, riot, riot attending a strike, civil
commotion, damage from aircraft, smoke, vandalism and malicious mischief, upon
the completion of the construction of the Improvements or upon the occupancy
thereof for the purposes intended, whichever shall first occur. Unless otherwise
agreed in writing by Lender, such insurance shall be for the full insurable
value of the Property. The term “full insurable value” means the actual
replacement cost of the Property (excluding foundation and excavation costs and
costs of underground flues, pipes, drains and other uninsurable items). The
deductible amount under such policy or policies shall not exceed $5,000.00. No
policy of insurance shall be written such that the proceeds thereof will produce
less than the minimum coverage required by this section by reason of coinsurance
provisions or otherwise. The “full insurable value” shall be determined from
time to time at the request of Lender, by an appraiser or appraisal company or
one of the insurers, who shall be selected and paid for by Borrower but subject
to Lender’s approval. Such insurance policy shall name Lender as mortgagee.

(c) LIABILITY INSURANCE – Comprehensive general public liability and indemnity
insurance in such forms and in such amounts as Lender may require, but in any
event not less than $1,000,000.00 covering claims for bodily injury or death and
property damage arising out of a single occurrence and $2,000,000.00 for the
aggregate of all occurrences during any given annual policy period. Such
insurance policy shall name Lender as mortgagee.

(d) WORKER’S COMPENSATION INSURANCE – Worker’s compensation insurance for all
employees (if any) of Borrower in accordance with the applicable requirements of
law. Such insurance policy shall name Lender as mortgagee.

4.11.    Flood Insurance. If required by applicable law or regulation or if
required by Lender, Borrower shall provide or cause to be provided to Lender a
separate policy of flood insurance in the amount of the Note or the maximum
limit of coverage available with respect to the Property, whichever is the
lesser, from a company or companies satisfactory to Lender and written in strict
conformity with the Flood Disaster Protection Act of 1973, as amended, and all
applicable regulations adopted pursuant thereto, or alternatively if flood
insurance is not available for the Property or the Property is not within a
flood hazard area, Borrower shall supply Lender with written evidence, in form
and substance satisfactory to Lender, to that effect. Any such policy shall
provide that the policy may not be surrendered, cancelled or substantially
modified (including, without limitation, cancellation for non-payment of
premiums) without at least thirty (30) days’ prior written notice to any and all
insureds named therein, including Lender.

4.12    Fees and Expenses – Indemnity. Borrower will pay to Lender or as Lender
directs all reasonable fees, charges, costs and expenses required to satisfy the
conditions of the Financing Documents and the Commitment. Borrower will hold
Lender harmless and indemnify Lender from all claims of brokers and “finders”
arising by reason of the execution and delivery hereof or the consummation of
the transaction contemplated hereby.



--------------------------------------------------------------------------------

4.13    Prompt Applications. Borrower shall cause all applications for advances
of Loan proceeds to be made and delivered to Lender promptly in order to obtain
advances of Loan proceeds as they become available for disbursement pursuant to
the terms of this Loan Agreement.

4.14    Hazardous Materials. Borrower will immediately remove all Hazardous
Materials from the Land and Improvements or follow the recommendations of a
qualified environmental consultant approved by Lender immediately after Borrower
has been notified that Hazardous Materials have been used in the construction of
the Improvements or are or have been stored or located upon the Land or the
Improvements in violation of Environmental Requirements or Environmental Laws.

4.15    Financial Reporting. On or before May 31 of each year, Borrower and
Guarantors will furnish to Lender a current financial statement including (i) a
detailed balance sheet, (ii) a report disclosing in detail Borrower’s income,
expenses and net cash flow, (iii) a detailed, comprehensive schedule of all
contingent liabilities, and (iv) a certified true copy of its federal income tax
return for the previous fiscal year. Borrower shall furnish Lender with a
monthly sales status report for the Project on the tenth (10th) day of each
month commencing on the tenth (10th) day of the first full month after the date
hereof. Borrower and Guarantors will also furnish to Lender such other financial
and operating information as Lender may from time to time request.

4.16    End Loans and Sales Contracts.

Borrower shall provide Lender with copies of all executed Contracts for the sale
of Units within five (5) business days after full execution. Lender shall be
provided the opportunity to offer loans to purchasers of Units and Borrower will
include the terms of Cardinal’s terms in its sales packages. However,
notwithstanding the provisions of the preceding sentence, Borrower’s sales
documents shall not require the purchasers of individual Units to obtain their
purchase financing from Lender or its subsidiary.

4.17    Deposit Accounts. Borrower shall maintain its primary operating and
deposit accounts with Lender at all times during the term of the Loans.

4.18    Utilities and Roads. On or before September 15, 2017, Borrower shall
provide Lender with evidence that all Utilities are available for hook-up to
each Lot and that all roads within the Project have been base paved.

4.19    Unit Sale Requirements. Borrower shall meet or exceed each of the
following minimum Unit sale requirements on or before the specified date:

(a) On or before March 15, 2017, Borrower shall have entered into a
non-contingent Contract for the sale of at least three (3) Units.

(b) On or before September 15, 2017, Borrower shall have sold and closed on at
least four (4) Units.

(c) On or before March 15, 2018, Borrower shall have sold and closed on at least
fifteen (15) Units.

ARTICLE V

NEGATIVE COVENANTS

5.0    Negative Covenants. Until the Indebtedness shall have been paid in full,
Borrower covenants and agrees as follows:

5.1    Other Liens; Transfers; “Due-on-Sale”, etc. Borrower shall not, without
the prior written consent of Lender, create or permit to be created or remain
with respect to the Property or any part thereof or income therefrom, any
mortgage, pledge, lien, encumbrance, charge, security interest, conditional sale
or other title retention agreement, whether prior or subordinate to the lien of
the Financing Documents, other than in connection with the Financing Documents
or as otherwise provided for or permitted therein. Except for any grant,
conveyance, sale, assignment or transfer in the ordinary course of Borrower’s
business and which is specifically conditioned upon the release of record of the
lien of the Deed of Trust and the other Financing Documents as to that portion
of the Property granted, conveyed, sold, assigned or transferred, Borrower shall
not, without the prior written consent of Lender, make, create, permit or
consent to any conveyance, sale, assignment or transfer of the Property or any
part thereof, or Borrower’s legal or equitable interest in the Property, other
than in connection with the Financing Documents or as otherwise provided for or
permitted therein. Borrower will not, without the prior written consent of
Lender, make, create or consent to any grant, conveyance, sale, assignment or
transfer of any membership or other interest in Borrower. Notwithstanding the
foregoing, Dresden shall be entitled to subject the Spring Ridge Lots to the
lien of an indemnity deed of trust in an amount not to exceed $2,124,093 (the
“IDOT”) securing a loan from Year 2003 Trust For Descendants, Pleasants
Associates Limited Partnership and CJC, LLC (collectively, the “Seller”) in that
amount to Comstock Beshers, L.C., a Virginia limited liability company
(“Beshers”) to partially finance Beshers’ acquisition of Seller’s entire limited
liability membership interest in Grantor (the “Take-Back Financing”) without
being in violation of this covenant. The IDOT shall be subject and subordinate
to Lender’s security interests in the Property pursuant to a recorded
Subordination Agreement in form and substance satisfactory to Lender.
Additionally, Beshers, as the sole member of Dresden, shall be entitled to
pledge its membership interest in Dresden to Seller as additional collateral
security for the repayment of the Take-Back Financing without being in violation
of this covenant.



--------------------------------------------------------------------------------

5.2    Impairment of Security. Borrower shall take no action which will in any
manner impair the value of the Property or the validity, priority or security of
the Deed of Trust.

5.3    Conditional Sales. Borrower will not incorporate in the Improvements any
property acquired under a conditional sales contract or lease, or as to which
the vendor retains title or a security interest, without the prior written
consent of Lender.

5.4    Changes to Plans and Specifications. Borrower will not permit any
material changes in the Plans and Specifications, including, without limitation,
any change by altering or adding to the work to be performed, orders for extra
work, any change which will result in a material net construction cost increase
or a material net cumulative construction cost decrease, or any material change
in the design concept for the Improvements, without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or delayed
and under such reasonable conditions as Lender may then establish.

5.5    Bonds. Borrower will not do or permit anything to be done that would
affect the coverage or indemnities provided for pursuant to the provisions of
any performance bond, labor and material payment bond or any other bond required
pursuant to the provisions of the Financing Documents.

ARTICLE VI

EVENTS OF DEFAULT

6.0    Events of Default. The term “Event(s) of Default” as used in this Loan
Agreement shall mean the occurrence or happening, from time to time, of any one
or more of the following, beyond any applicable cure period:

6.1    Payment of Indebtedness. If Borrower shall fail to pay to Lender any and
all amounts payable by Borrower to Lender under the terms of the Financing
Documents, including but not limited to any principal payment, interest payment,
loan fee, extension fee or late charge, within 10 days after written notice of
such failure is sent by Lender to Borrower.

6.2    Performance of Obligations. If Borrower shall default in the due
observance or performance of any of the Obligations, specifically including, but
not limited to, those specified in Sections 6.3 through 6.12 of this Article,
and such default continues for thirty (30) days after written notice of such
default is sent by Lender to Borrower, or if such default cannot be reasonable
cured within such thirty (30)-day period, the failure to commence such cure or
diligently to prosecute the same to completion, provided in no event shall such
default continue uncured for more than ninety (90) days after written notice
thereof.

6.3    Other Defaults. If any other default or Event of Default shall occur
under the other Financing Documents.

6.4    Representation and Warranties. If any representation or warranty
contained in this Loan Agreement or in any other document, certificate or
opinion delivered to Lender in connection with the Loans shall prove at any time
to be incorrect or misleading in any material respect when made.

6.5    Progress of Construction. Except for delays unavoidably occasioned by
strikes, lock-outs, war or civil disturbance, governmental actions (e.g.,
moratorium), natural disaster, acts of God, or extreme weather conditions, if
construction of the Improvements is not carried on in good faith and with
reasonable dispatch or if Borrower abandons the work or discontinues work for a
period of more than thirty (30) consecutive days.

6.6    Failure to Complete. Except for delays unavoidably occasioned by strikes,
lock- outs, war or civil disturbance, natural disaster, acts of God, or extreme
weather conditions, if Borrower fails to complete the construction of a Unit on
or before the Completion Date.

6.7    Conditions Precedent to Any Advance. Except for delays unavoidably
occasioned by strikes, lock-outs, war or civil disturbance, natural disaster,
acts of God, or extreme weather conditions, if Borrower is unable to satisfy any
condition precedent to its right to receive an advance of the Construction Line
proceeds for a period in excess of thirty (30) days.

6.8    [Intentionally omitted.]

6.9    [Intentionally omitted.]



--------------------------------------------------------------------------------

6.10    Disclosure of Contractors. If Borrower shall fail to disclose to Lender,
upon demand and within a reasonable time period, the names of all major
contractors with whom Borrower has contracted or intends to contract for the
construction of the Improvements or for the furnishing of labor or materials
therefor.

6.11    Mechanic’s Lien. If a lien for the performance of work or the supply of
materials which is established against the Property remains unsatisfied or
unbonded for a period of thirty (30) days after the date the lien becomes
effective.

6.12    Impairment of Security. The occurrence of any condition or situation
which, in the sole determination of Lender, constitutes a material danger to or
impairment of the security for the repayment of the Loans, if such condition or
situation is not remedied within thirty (30) days after written notice to
Borrower thereof.

ARTICLE VII

DEFAULT – REMEDIES

7.0    Remedies on Default. Lender shall have the right, upon the happening of
any Event of Default, to terminate this Loan Agreement by notice in writing to
Borrower and, in addition to any rights or remedies available to it under the
Deed of Trust or other Financing Documents, to enter into possession of the
Property and perform any and all work and labor necessary to complete the
construction of the Improvements (whether or not in accordance with the Plans
and Specifications) and to employ watchmen to protect the Property and the
Improvements.

All sums expended by Lender for such purposes shall be deemed to have been paid
to Borrower and secured by the Deed of Trust. For this purpose, Borrower hereby
constitutes and appoints Lender Borrower’s true and lawful attorney-in-fact with
full power of substitution to complete the work in the name of Borrower, in a
commercially sound and reasonable manner, and hereby empowers said attorney or
attorneys as follows:

(a) To use any funds of Borrower including any balance which may be held in
escrow and any funds which may remain unadvanced hereunder for the purpose of
completing the construction of the Improvements, whether or not in the manner
called for in the Plans and Specifications;

(b) To make such additions, changes and corrections in the Plans and
Specifications that are necessary or desirable in the judgment of Lender to
complete the construction of the Improvements;

(c) To employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purpose;

(d) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, or may be necessary or desirable for the
completion of the work or the clearance of title;

(e) To execute all applications and certificates which may be required in the
name of Borrower; and

(f) To do any and every act with respect to the construction of the Improvements
which Borrower may do in its own behalf.

It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have power to prosecute and defend all actions or proceedings in
connection with the construction of the Improvements and to take such actions
and require such performance as is deemed necessary.

Borrower hereby irrevocably constitutes and appoints Lender Borrower’s true and
lawful attorney-in-fact to execute, acknowledge and deliver such documents,
instruments and certificates, and to take such other actions, in the name and on
behalf of Borrower and at the sole cost and expense of Borrower, as Lender, in
its sole and reasonable discretion, deems necessary, desirable or appropriate to
effectuate the provisions of this paragraph.

7.1    No Conditions Precedent to Exercise of Remedies. Neither Borrower nor any
of the Guarantors shall be relieved of any obligation by reason of the failure
of Lender to comply with any request of Borrower or of any other person to take
action to foreclose on the Deed of Trust or otherwise to enforce any provisions
of the Financing Documents, or by reason of the release, regardless of
consideration, of all or any part of the Property, or by reason of any agreement
of stipulation between any subsequent owner of the Property and Lender extending
the time of payment or modifying the terms of the Financing Documents without
first having obtained the consent of Borrower or any of the Guarantors; and in
the latter event, Borrower and each of the Guarantors shall continue to be
liable to make payments according to the terms of any such extension or
modification agreement, unless expressly released and discharged in writing by
Lender.



--------------------------------------------------------------------------------

7.2    Remedies Cumulative and Concurrent. No remedy herein conferred upon or
reserved to Lender is intended to be exclusive of any other remedies provided
for in the Financing Documents, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder, under
the Financing Documents, or now or hereafter existing at law or in equity or by
statute. Every right, power and remedy given by the Financing Documents to
Lender shall be concurrent and may be pursued separately, successively or
together against Borrower, Guarantors, or the Property or any part thereof, or
any one or more of them; and every right, power and remedy given by the
Financing Documents may be exercised from time to time as often as may be deemed
expedient by Lender.

7.3    Strict Performance. No delay or omission of Lender to exercise any right,
power or remedy accruing upon the happening of an Event of Default shall impair
any such right, power or remedy or shall be construed to be a waiver of any such
Event of Default or any acquiescence therein. No delay or omission on the part
of Lender to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Deed of Trust following any Event of
Default as aforesaid, or any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of any partial payment on account
of the Indebtedness shall constitute a waiver of any such Event of Default, and
each such option shall remain continuously in full force and effect.

ARTICLE VIII

MISCELLANEOUS

8.0    No Warranty by Lender. By accepting or approving anything required to be
observed, performed or fulfilled by Borrower or to be given to Lender pursuant
to this Loan Agreement, including, without limitation, any certificate, balance
sheet, statement of profit and loss or other financial statement, survey,
receipt, appraisal or insurance policy, Lender shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and any such
acceptance or approval thereof shall not be or constitute any warranty or
representation with respect thereto by Lender.

8.1    Liability of Lender. Lender shall not be liable for any act or omission
by it pursuant to the provisions of this Loan Agreement in the absence of fraud,
gross negligence or willful misconduct. Lender shall incur no liability to
Borrower or any other party in connection with the acts or omissions of Lender
in reliance upon any certificate or other paper believed by Lender to be genuine
or with respect to any other thing which Lender may do or refrain from doing,
unless such act or omission amounts to fraud, gross negligence or willful
misconduct. In connection with the performance of its duties pursuant to this
Loan Agreement, Lender may consult with counsel of its own selection, and
anything which Lender may do or refrain from doing, in good faith, in reliance
upon the opinion of such counsel shall be full justification and protection to
Lender.

8.2    No Partnership. Nothing contained in this Loan Agreement shall be
construed in a manner to create any relationship between Borrower and Lender
other than the relationship of borrower and lender, and Borrower and Lender
shall not be considered partners or co-venturers for any purpose.

8.3    Severability. In the event any one or more of the provisions of this Loan
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part or in any respect, or in the event any one or more of the
provisions of the Financing Documents operate or would prospectively operate to
invalidate this Loan Agreement, then and in either of those events, at the
option of Lender, such provision or provisions only shall be held for naught and
shall not affect any other provision of the Financing Documents or the validity
of the remaining Obligations, and the remaining provisions of the Financing
Documents shall remain operative and in full force and effect and shall in no
way be affected, prejudiced or disturbed thereby.

8.4    Successors and Assigns. Each covenant, term, provision and condition of
this Loan Agreement and the other Financing Documents shall apply to, bind and
inure to the benefit of Borrower, its successors and those assigns of Borrower
consented to in writing by Lender, and shall apply to, bind and inure to the
benefit of Lender and the endorsees, transferees, successors and assigns of
Lender, and all persons claiming under or through any of them.

8.5    Modification – Waiver. None of the terms or provisions of this Loan
Agreement may be changed, waived, modified, discharged or terminated except by
instrument in writing executed by the party or parties against which enforcement
of the change, waiver, modification, discharge or termination is asserted. None
of the terms or provisions of this Loan Agreement shall be deemed to have been
abrogated or waived by reason of any failure or failures to enforce the same.

8.6    Third Parties – Benefit. All conditions of the obligations of Lender to
make advances hereunder are imposed solely and exclusively for the benefit of
Lender and its assigns, and no other persons shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make advances in the absence of strict
compliance with any or all thereof and no other person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender at any time in the sole
and absolute exercise of its discretion. The terms and provisions of this Loan
Agreement are for the benefit of the parties hereto and, except as herein
specifically provided, no other person shall have any right or cause of action
on account thereof. Lender shall in no event be responsible or liable to any
person other than to Borrower for any advance of or failure to advance the
proceeds of the Construction Line or any part thereof, and no contractor,
subcontractor, materialman or other person shall have any right or claim against
Lender pursuant to this Loan Agreement or the administration thereof.



--------------------------------------------------------------------------------

8.7    Conditions – Verification. Any condition of this Loan Agreement which
requires the submission of evidence of the existence or non-existence of a
specified fact or facts implies as a condition the existence or non-existence,
as the case may be, of such fact or facts and Lender shall, at all times, be
free independently to establish to its satisfaction and in its absolute
discretion such existence or non-existence.

8.8    Captions and Headings. The captions and headings contained in this Loan
Agreement are included herein for convenience of reference only and shall not be
considered a part hereof and are not in any way intended to limit or enlarge the
terms hereof.

8.9    Counterparts. This Loan Agreement may be executed in any number of
counterparts, each of which shall be considered an original for all purposes;
provided, however, that all such counterparts shall together constitute one and
the same instrument.

8.10    Notices. All notices, demands, requests and other communications
required pursuant to the provisions of this Loan Agreement shall be in writing
and shall be deemed to have been properly given or served for all purposes when
presented personally or on the first (1st) business day after being sent by
Federal Express, overnight mail or other similar overnight service or on the
second (2nd) business day after being sent via United States Registered or
Certified Mail, postage prepaid, to the respective addresses as follows:

(a) If to Borrower, then to it at:

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th floor

Reston, Virginia 20190

Attn: Christopher Clemente, CEO



--------------------------------------------------------------------------------

With a copy to:

c/o Comstock Holding Companies, Inc.

1886 Metro Center Drive, 4th floor

Reston, Virginia 20190

Attn: Jubal Thompson

(b) If to Lender, then to it at:

Cardinal Bank

8270 Greensboro Drive, Suite 500

McLean, Virginia 22102

Attention: Real Estate Department

Any of the parties may designate a change of address by notice in writing to the
other parties. Whenever in this Loan Agreement the giving of notice by mail or
otherwise is required, the giving of such notice may be waived in writing by the
person or persons entitled to receive such notice. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in the Note or any of the other Financing
Documents or to require giving of notice or demand to or upon any person in any
situation or for any reason.

8.11    Signs; Publicity. At Lender’s request and expense, Borrower shall place
a sign or signs (in a form or forms which Borrower has reasonably approved) at a
location or locations on the Property satisfactory to Lender and Borrower, which
signs shall recite, among other things, that Lender is financing the
construction of the Improvements. Borrower expressly authorizes Lender to
prepare and to furnish to the news media for publication from time to time news
releases with respect to the Property, specifically to include but not limited
to releases detailing Lender’s involvement with the financing of the Property.

8.12    Applicable Law. This Loan Agreement shall be governed by and construed,
interpreted and enforced in accordance with and pursuant to the laws of the
Commonwealth of Virginia. In the event that the “choice of law” rules of the
Commonwealth of Virginia can be construed or interpreted to require the laws of
another jurisdiction to govern, the “choice of law” rules of the Commonwealth of
Virginia shall not apply.

8.13    Time of Essence. Time shall be of the essence of each and every
provision of this Loan Agreement of which time is an element.

8.14    Commitment. To the extent the terms of the Commitment are not
incorporated in this Loan Agreement, the terms and conditions of the Commitment
shall survive the execution of this Loan Agreement and shall continue to be the
obligation of Borrower until the Loans are paid in full. Any discrepancy between
the terms of the Commitment and the terms of the Financing Documents shall be
construed in favor of the Financing Documents. Borrower agrees, from time to
time, to execute and acknowledge such amendments or modifications as may
reasonably be required to add, delete or modify provisions to this Loan
Agreement in order to cause this Loan Agreement to conform to the terms of the
Commitment.

REST OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

[Signatures commence on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed and delivered these
presents or caused these presents to be executed and delivered as of the year
and day first above written.

 

    BORROWER:     DRESDEN, LLC, a Maryland limited liability company     By:  
Comstock Holding Companies, Inc., a Delaware corporation, its manager          
  By:                                                         (SEAL) Christopher
D. Clemente               Chief Executive Officer    

COMSTOCK EMERALD FARM, L.C., a Virginia

limited liability company

      By:   Comstock Holding Companies, Inc., a Delaware corporation, its
manager             By:                                                        
(SEAL) Christopher D. Clemente               Chief Executive Officer     LENDER:
      CARDINAL BANK, a Virginia state chartered bank     By:        (SEAL)      
            Richard F. Schoen                     Senior Vice President  



--------------------------------------------------------------------------------

Exhibit A-1

Legal Description of the Spring Ridge Lots

All those certain lots, pieces or parcels of land situate, lying and being in
Frederick County, Maryland, being more particularly described as follows:

Parcel A, to be Dedicated to the Spring Ridge HOA, containing 1,004,169 square
feet 23.053 acres as shown on Plat entitled “BESHERS SOUTH, Plat 1 of 3, Parcel
A, a Subdivision of Parcel No. 2, Beshers Property as Recorded in Plat Book 72 ,
page 122”, dated July 25, 2016, prepared by Daft McCune Walker, Inc., and
recorded among the Land Records of Frederick County, Maryland in Plat Book 97,
page 71.

Lots 1 through 9, inclusive & Parcel B, as shown on Plat entitled “BESHERS
SOUTH, Plat 2 of 3, Lots 1-9, Dresden Place & Parcel B, a Subdivision of Parcel
No. 2, Beshers Property as Recorded in Plat Book 72 , page 122” dated July 25,
2016, prepared by Daft McCune Walker, Inc., and recorded among the Land Records
of Frederick County, Maryland in Plat Book 97, page 72.

and

Lots 10 through 21, inclusive as shown on Plat entitled “BESHERS SOUTH, Plat 3
of 3, Lots 10-21, Saxony Court, a Subdivision of Parcel No. 2, Beshers Property
as Recorded in Plat Book 72 , page 122” dated July 25, 2016, prepared by Daft
McCune Walker, Inc., and recorded among the Land Records of Frederick County,
Maryland in Plat Book 97, page 73.



--------------------------------------------------------------------------------

Exhibit A-2

Legal Description of the Emerald Farm Lots

All those certain lots, pieces or parcels of land situate, lying and being in
Frederick County, Maryland, being more particularly described as follows:

BEING KNOWN AND DESIGNATED AS Lot 267 as shown on plat entitled “Final Plat Lots
246 – 267, Section Two, Plat Two, EMERALD FARM, Being a Resubdivision of Parcel
for Future Development Previously Recorded in Plat Book 51, Page 94” as per plat
thereof recorded among the Land Records of Frederick County, Maryland in Plat
Book 69, page 8.

and

BEING KNOWN AND DESIGNATED AS Lots 350, 351, 352, 353, 354, as shown on plat
entitled “Final Plat, Lots 322 – 362, Section Three, Plat Two, EMERALD FARM,
Being a Resubdivision of Parcel for Future Development Previously Recorded in
Plat Book 51, Page 94” as per plat thereof recorded among the Land Records of
Frederick County, Maryland in Plat Book 78, page 5.



--------------------------------------------------------------------------------

Exhibit B

Project Budgets

 

A & D Loan:

   Cost     Loan     Borrower’s
Equity  

Land Acquisition

   $ 2,518,400      $ 333,725      $ 2,184,675   

Arch./Eng.

     67,500        67,500        -0-   

Hard Development Costs

     1,555,107 1      1,171,600 2      383,507 3 

Closing Costs/Loan Fee

     172,425        172,425        -0-   

Interest Reserve

     120,000        120,000        -0-      

 

 

   

 

 

   

 

 

 

Total

   $ 4,433,432      $ 1,865,250      $ 2,568,182   

 

  1. Capped at $1,555,107 pursuant to Dresden’s Lot Finishing Agreement (the
“Lot Finishing Agreement”) with Pleasants Development, LLC (the “Developer”).
Borrower shall be liable for and shall pay all Hard Development Costs in excess
of the Lot Finishing Agreement’s $1,555,107 fixed price.

 

  2. Lender shall not be obligated to make an A&D Loan advance for any Hard
Development Costs until Borrower has submitted a detailed Hard Development Cost
Budget and Draw Schedule to Lender that is satisfactory to Lender in all
material respects.

 

  3. Borrower’s deferred payment obligation to the Developer pursuant to the Lot
Finishing Agreement. Borrower shall only pay the Developer a pro-rata amount of
the Borrower’s Equity of $18,263 per Spring Ridge Unit when each Spring Ridge
Unit is settled with a third-party purchaser.

 

Construction Line: 1

   Cost      Loan     Borrower’s
Equity  

Per Unit:

       

Lot Cost 2

   $ 211,116       $ 88,821      $ 122,295   

Hard Construction Costs

     267,000         267,000        0   

Soft Costs

     5,415         5,415        0   

Interest Reserve

     4,500         4,500 3      0      

 

 

    

 

 

   

 

 

 

Total

   $ 488,031       $ 365,736      $ 122,295   

 

  1. Pro-forma per Unit costs. Final cost schedules will be determined based on
final Unit cost budgets that Borrower shall provide Lender for its review and
approval. Lender shall not be obligated to make a Construction Line advance for
any Hard Construction Costs until Borrower has submitted a detailed Hard
Construction Cost Budget and Draw Schedule to Lender for the applicable Unit
that is satisfactory to Lender in all material respects.

 

  2. Prorated per-Lot amount from the total A&D Loan shown above. This is not
additional funding to be provided at the Unit construction stage out of the
Construction Line.

 

  3. Once construction has commenced on a Unit, Lender shall automatically
advance proceeds out of the Construction Line for the direct payment of interest
on the Construction Line when and as it becomes due attributable to the
outstanding Construction Line advances for such Unit up to a maximum of $4,500
in interest payments per Unit.

 

  4. Total Construction Line advances per Unit will be limited to $276,915.